Walker, J.
There is no conflict about the material facts in this case. There is some disagreement among witnesses on comparatively unimportant matters. The appellant is a colored sergeant, who was serving with his company on duty at Fort Brown at the time of the occurrence for which he has been prosecuted. The prosecuting witness, finding the sergeant on duty, and being in company with several of his friends, abused and insulted him whilst inside of the fort, after, which he retired a few feet beyond the inclosure of the fort, and there renewed his insults in a gross and vulgar manner, and using such lan- . guage as was calculated to disturb military discipline and *55"bring on a disturbance of the peace. It will be observed that Oglesby was sergeant of the guard, and, as such, charged under the laws of the United States with the good order and discipline of the fort. He would doubtless have been justified in taking much more severe measures than he did if he had proceeded whilst Logan and his companions, three in number, were inside the fort. But did Logan cease to disturb the order and discipline of the fort after he had gone outside its inclosure ? The evidence is that he did not, but remained immediately outside bantering and abusing the sergeant, and thereby disturbing the order and discipline of the fort. It cannot be contended that the United States troops are confined to the immediate inclosures of their fortifications in repelling and preventing disturbances of their order and discipline. They are as well protected in the discharge of their duties as the citizen is in his liberty, and if a vulgar blackguard should present himself before the walls of a fort or at the outer door of the guard room, there to insult and abuse an officer or a private soldier in the discharge of his duty, the officer on duty would be justified in using necessary force to remove him and abate the nuisance. In this case the offender was arrested by order of the sergeant of the guard, taken before the officer of the day and immediately released. Some of the witnesses say that he was not detained more than ten minutes, others put the time at a half hour; and for this supposed offense the appellant has been prosecuted and fined two hundred and fifty, dollars. Such a fine is oppressive and vindictive, and it is not the business of this court to give its sanction to any such proceeding.
The judgment of the District Court is reversed and the cause dismissed.
Reversed ahd dismissed.